DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 11/17/2020 has been considered.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, Eromaki (US 20140340537) teaches a method performed on an imaging apparatus, in at least figure 3, comprising an image plane (230), a first lens (224) and a second lens (240), the second lens comprising a field flattener(226 and 240 and Paragraph [0028]), the image plane (230), the first lens (224), and the field flattener lens are on an optical axis (pictured in line with the optical axis), the method comprising: causing via an actuator (paragraph [0029]; actuator) coupled to the first lens (224), the first lens to tilt in one of a plurality of predefined tilt angles (seen in fig. 4 and 5) in response to an optical image stabilization element (paragraph [0030]); and causing the field flattener lens (226 and 240 and Paragraph [0028]) to flatten a focal plane (230) to the image plane at each of the plurality of predefined tilt angles (claim 9).

In related endeavors, Stone (US7428106) and Ambats (US3800085) fail to remedy the deficiencies of Eromaki with regard to the field flattener lens being a concave lens.
Therefore for the above reasons and those reasons stated in the applicant arguments filed 12/04/2020 the above subject matter has been found to be in a state of allowance.
With regard to claims 2-7, claims 2-7 depend from an allowable base claim and as such are also allowable for the same above mentioned reasons.

With regard to claim 8, Eromaki (US 20140340537) teaches an imaging apparatus, in at least figure 3, a first lens (224) on an optical axis; an actuator (paragraph [0029]; actuator) coupled to the first lens (224), the first lens to tilt in one of a plurality of predefined tilt angles (seen in fig. 4 and 5) in response to an optical image stabilization element (paragraph [0030]); an image plane (230); and a second lens (240) comprising a field flattener lens on the optical axis(226 and 240 and Paragraph [0028]) between the image plane (230) and the first lens (224) the field flattener lens (226 and 240 and Paragraph [0028]) arranged to flatten a focal plane (230) to the image plane at each of the plurality of predefined tilt angles (claim 9).
However Eromaki fails to expressly disclose wherein the field flattener lens is concave.

Therefore for the above reasons and those reasons stated in the applicant arguments filed 12/04/2020 the above subject matter has been found to be in a state of allowance.
With regard to claims 9-14, claims 9-14 depend from an allowable base claim and as such are also allowable for the same above mentioned reasons.

With regard to claim 15, Eromaki (US 20140340537) teaches a system, comprising: an imaging apparatus, in at least figure 3, an imaging apparatus; an optical image stabilization element (paragraph [0030]); a processor (claim 9 control); a memory (claim 15) storing instruction that, when executed by the processor, control operation of the optical image stabilization element; a first lens (224) on an optical axis; an actuator (paragraph [0029]; actuator) coupled to the first lens (224), the actuator configured to cause the first lens to tilt in one of a plurality of predefined tilt angles (seen in fig. 4 and 5) in response to a signal received from the optical stabilization element (paragraph [0030]); an image plane (230) on the optical axis; and a second lens (240) comprising a field flattener(226 and 240 and Paragraph [0028]) lens and the imaging plane (230), the field flattener arranged to flatten a focal plane (230) to the image plane at each of the plurality of predefined tilt angles (claim 9).
However Eromaki fails to expressly disclose wherein the field flattener lens is concave.

Therefore for the above reasons and those reasons stated in the applicant arguments filed 12/04/2020 the above subject matter has been found to be in a state of allowance.
With regard to claims 16-20, claims 16-20 depend from an allowable base claim and as such are also allowable for the same above mentioned reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872